BELCHER, Judge.
Appellant was convicted and assessed a fine of $100 under a complaint and information charging that appellant “did then and there unlawfully drive and operate a motor vehicle upon a public highway, there situate, when the Texas Operator’s license of the said George Gordon Rushing was suspended.”
No statement of facts accompanies the record.
*335Appellant challenges the sufficiency of the complaint and information to charge an offense in that it does not allege that appellant had an operator’s license, or how, when and by whom any operator’s license he may have had was suspended, and does not inform him of the nature and character of the proof he would be required to meet.
The allegations of said complaint and information are sufficient to apprise the accused of the nature of the offense with which he is charged, therefore, appellant’s motion to quash was properly overruled. Hines v. State, 157 Texas Cr. R. 205, 248 S.W. 2d 156.
Appellant’s remaining contentions cannot be appraised in the absence of a statement of facts. Reece v. State, 151 Texas Cr. R. 425, 209 S.W. 2d 177; Gill v. State, 151 Texas Cr. R. 604; 210 S.W. 2d 170 ; McDaniel v. State, 156 Texas Cr. R. 126, 239 S.W. 2d 630; Elliot v. State, 156 Texas Cr. R. 502, 243 S.W. 2d 839; Mason v. State, 244 S.W. 2d 216; Barnes v. State, 159 Texas Cr. R. 78, 261 S.W. 2d 597; Bishop v. State, 160 Texas Cr. R. 333, 269 S.W. 2d 372.
Finding no reversible error, the judgment of the trial court is affirmed.
Opinion approved by the court.